I concur in the opinion by Mr. Justice Adair but am not in accord with much that is said therein and particularly in the following respects.
The ballots that were taken out by Joe Jansen should be declared absolutely void so far as the right to be voted on November 5th is concerned. In regard to the ballots mailed or delivered to electors on applications filed prior to October 5th, including those delivered to Jansen, they should not be received nor counted by the election judges but the applications for such ballots which no doubt are still on file with the county clerk should, in my judgment, be accepted as amply sufficient to justify the county clerk in forwarding new ballots to the several electors named in the several applications. In other words, the ballot is the thing that the law undertakes to protect and not the application for the ballot. Any applications for ballots that were received by the county clerk and recorder on a date prior to October 5th should have been held by the clerk and recorder in abeyance and the ballots applied for thereunder sent out some time on or subsequent to October 5th.